Citation Nr: 1216208	
Decision Date: 05/04/12    Archive Date: 05/10/12

DOCKET NO.  05-27 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for hypertensive cardiomyopathy, status-post myocardial infarction, stenting, mitral valve prolapse and implantable cardioverter defibrillator (ICD) implant (claimed as heart disease).


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1980 to August 1991.  He also had additional Reserves service.

This matter comes before the Board of Veterans' Appeals ("Board") on appeal from a June 2004 rating decision issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") in St. Louis, Missouri, which denied the Veteran's claim.

The Board has previously considered this claim.  In a January 2008 decision, the Board denied the Veteran's claim of entitlement to service connection for heart disease, along with several other claims.  Thereafter, the Veteran appealed to the United States Court of Appeals for Veterans' Claims ("Court").  In December 2008, while the case was pending before the Court, the VA Office of General Counsel and the appellant's attorney (hereinafter known as "the parties") filed a Joint Motion for Remand ("Joint Motion"), requesting that the Court vacate that part of the Board's decision which denied entitlement service connection for heart disease.  In December 2008, the Court granted the parties' Joint Motion, vacated that part of the Board's decision which denied entitlement to service connection for heart disease, and remanded the claim for compliance with the instructions set forth in the Joint Motion.  The Veteran's appeal as to his additional claims was dismissed.  Accordingly, the only issue before the Board is the claim of entitlement to service connection for heart disease.

In May 2009, the Board remanded the claim for additional development, specifically to afford the Veteran a VA examination and opinion concerning whether his current heart disease was the result of active duty service.  The examination took place in January 2011, and thereafter, in a December 2011 Supplemental Statement of the Case ("SSOC"), the RO again denied the Veteran's claim.  The case has been returned to the Board for further appellate proceedings.



FINDING OF FACT

The most probative evidence of record establishes that the Veteran's current heart disease did not have its onset in service, did not manifest within one year of separation from service, and is not otherwise shown to be etiologically related to a disease, injury or event in service.


CONCLUSION OF LAW

The Veteran's heart disease was neither incurred in, nor aggravated by active duty service and may not be presumed to be.  38 U.S.C.A. §§ 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307(a)(3), 3.309(a) (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 ("VCAA")

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

      A.) Duty to Notify

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) ("Pelegrini II"), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his or her possession that pertains to the claim.  Element (4), the requirement of requesting that the claimant provide any evidence in his or her possession that pertains to the claim, was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini, effective May 30, 2008).

The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability and effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

In this case, VA essentially satisfied the notification requirements of the VCAA by means of a letter dated January 2004, which informed the Veteran of the types of evidence needed in order to substantiate his service connection claim, the division of responsibility between himself and VA for obtaining the required evidence, and requested that the Veteran provide any information or evidence in his possession that pertained to such claim.  38 U.S.C.A. §5103(a); 38 C.F.R. § 3.159(b).  In addition, although this letter did not provide the Veteran with information regarding how VA assigns the disability rating and effective date elements of a claim, because the Board has concluded that the preponderance of the evidence is against the Veteran's claim, any questions regarding the appropriate disability rating or effective date to be assigned are rendered moot, and no further notice is needed.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Nevertheless, the Board notes that a subsequent letter, dated May 2007, provided the Veteran with information concerning how VA assigns the disability rating and effective date elements of a claim, thus satisfying Dingess/Hartman.  

      B.) Duty to Assist

The Board concludes that VA's duty to assist has been satisfied.  The claims file contains the Veteran's service and post-service treatment records and a VA examination report dated January 2011.  In addition, the claims file contains the Veteran's personal statements in support of his claim.  The Veteran has not referenced any outstanding, available records that he wanted VA to obtain or that he felt were relevant to the claim that have not already been obtained and associated with the record.

A review of the January 2011 VA examination report demonstrates that the examiner reviewed the pertinent evidence of record, elicited from the Veteran his history of cardiovascular and hypertensive symptomatology and treatment, performed a comprehensive physical examination, including a review of diagnostic test results, and provided the results of her evaluation along with a clear, concise and well-reasoned rationale for her opinion that the Veteran's current heart disease was neither caused by, nor related to, active military service.  

In this regard, however, the Board notes that, in two letters, dated December 2011 and March 2012, respectively, the Veteran's attorney argues that VA's duty to assist was not satisfied because the VA examination was inadequate.  She specifically points to the Veteran's service treatment records, including a March 1988 coronary artery risk evaluation, which purportedly included a finding that the Veteran's cholesterol level was elevated, which she claims (based on medical treatise evidence from an Internet website) to be a risk factor for coronary artery disease.  Moreover, although the VA examiner cited only two instances in service in which the Veteran's blood pressure readings were higher than normal (and provided explanations based on the clinical records to explain why these readings were not indicative of a current or future cardiac disease risk), the attorney claims (based on the same medical treatise) that there were multiple occasions during service, in which the Veteran was found to have "pre-hypertensive" blood pressure readings.  She therefore contends that, because the VA examiner failed to discuss this "evidence," she failed to provide an adequate rationale for her opinion that the Veteran's current heart disease is neither related to, nor the result of service, and thus, claims that the examination was inadequate.

In this respect, however, the Court has held that it is the responsibility of the Board to weigh the evidence, including the medical evidence, to determine where to give credit and where to withhold the same.  Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, as neither the Veteran, the Veteran's attorney, nor VA adjudicators are medical professionals, they are prohibited from substituting their own medical judgment in place of the opinions of competent medical professionals.  See Colvin v. Derwinski, 1 Vet. App 171, 175 (1991).  Here, the medical treatise information cited by the Veteran's attorney purports to show a link between his current heart disease and elevated/pre-hypertension blood pressure readings in service.  However, the treatise information that she provides neither addresses the specific facts of the Veteran's case, nor provides a basis for a medical opinion of record.  See Sacks v. West, 11 Vet. App. 314, 316-17 (1998) (holding that a medical article or treatise can provide support for a claim, but must be combined with an opinion of a medical professional and be reflective of the specific facts of a case as opposed to a discussion of generic relationships); Libertine v. Brown, 9 Vet. App. 521, 523 (1996) (finding that generic medical literature, which does not apply medical principles regarding causation or etiology to the facts of an individual case, does not provide competent evidence to establish a nexus between current disability and military service).  Rather, instead of providing an opinion from a physician or other qualified health care specialist that links the Veteran's current heart disease to service, the Veteran's attorney merely substitutes her own judgment of his blood pressure readings during service and claims, based on such reasoning, that these findings demonstrate that he had pre-hypertension, and thus, should now be service connected.   

The Court has held that VA may satisfy its duty to assist by providing a medical examination conducted by a person who is qualified through education, training, or experience to provide competent medical evidence under 38 C.F.R. § 3.159(a)(1).  See Cox v. Nicholson, 20 Vet. App. 563 (2007).  In this case, as will be discussed in greater detail below, the Board finds that the VA examiner provided a detailed rationale and basis for her conclusion that the Veteran's current heart disease is neither related to, nor was the result of, any in-service elevated blood pressure readings.  Accordingly, the Board finds that VA satisfied its duty to assist when it provided the Veteran with a medical examination performed by a physician, whose levels of training, education, and experience render her professionally qualified to provide competent medical evidence.  Cox at 569; 38 C.F.R. § 3.159(c)(4).
In short, the Board has carefully considered the provisions of the VCAA in light of the record on appeal, and for the reasons expressed above, finds that the development of the claim has been consistent with the provisions of the VCAA.  The appellant has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to the VCAA notice.  The purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his appealed claim.  Accordingly, the Board will proceed to a decision on the merits.

II.  Laws and Regulations

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Under 38 U.S.C.A. § 1154(a), VA is also required to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  In Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), the United States Court of Appeals for the Federal Circuit ("Federal Circuit") held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3), lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." (footnote omitted).  However, the Court has held that "[t]he type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed."  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).

Service connection may be established for a disability resulting from personal injury suffered, or disease contracted, in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2011).

In order to establish a right to compensation for a present disability, a veteran must show:  "(1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).    

Alternatively, under 38 C.F.R. § 3.303(b), service connection may be awarded for a "chronic" condition when (1) a chronic disease manifests itself and is identified as such in service, or within the presumptive period under 38 C.F.R. § 3.307, and the veteran presently has the same condition; or (2) a disease manifests itself during service, or during the presumptive period, but is not identified until later, and there is a showing of continuity of related symptomatology after discharge, and medical evidence relates that symptomatology to the Veteran's present condition.  Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).

Service connection may also be granted on a presumptive basis for certain chronic disabilities, including endocarditis, myocarditis and certain other heart disorders, when manifested to a compensable degree of 10 percent or more within one (1) year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2011).

That an injury was incurred in service is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after military service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

III.  Analysis

The Veteran contends that his current hypertensive cardiomyopathy, status-post myocardial infarction, stenting, mitral valve prolapse and ICD implant stem from his purported hypertension during active duty service.  Specifically, he avers that his in-service blood pressure readings were evidence of pre-hypertension, which led to his current heart disease.

For VA rating purposes, hypertension means that the diastolic pressure is predominantly 90 mm Hg or greater, and isolated systolic hypertension means that the systolic pressure is predominantly 160 mm Hg or greater, with a diastolic pressure of less than 90 mm Hg.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2011).

As an initial matter, review of the Veteran's service treatment records reveals no complaints of, treatment for, or a diagnosis of a heart disorder.  Review of his blood pressure readings throughout his active military service reveals only two isolated instances in which he was found to have "hypertension" as defined by VA regulations.  On October 28, 1982, when he was seen for treatment of a laceration to his finger, his blood pressure was 136/90.  Five years later, on November 26, 1987, when he was examined and found to be suffering from dehydration, three blood pressure readings were taken with the following results: 130/80 (lying down), 120/90 (sitting), and 140/92 (standing).  There is no evidence that the Veteran had chronic hypertension during service or within the one-year period following separation from service.

Post-service treatment records reveal that the Veteran was not diagnosed with heart disease until June 2003, some 12 years after active duty service, when private treatment reports indicated he was treated in a hospital emergency room for complaints of severe anterior chest pain with nausea, diaphoresis and dyspnea.  The treatment notes indicate a past medical history significant for hypertension, but otherwise, negative findings.

In January 2011, the Veteran was afforded a VA heart examination.  Upon review of the complete claims folder by the VA examiner, including the Veteran's service treatment records, she found only two instances of elevated blood pressure, the aforementioned readings in October 1982 and November 1987.  She specifically noted that these readings were taken when the Veteran had a laceration to the finger and was found to be dehydrated, respectively.  The examiner remarked that, other than these two instances, "no b[lood] p[ressure] reading is even borderline."  In reviewing the Veteran's post-service treatment records, she noted that it was not clear when he was diagnosed with hypertension, but the condition was not recorded as a disorder during a previous 1996 examination.  When questioned, the Veteran reported that he thought he was diagnosed with the condition in 1995 by his private physician, Dr. L. Carry.  It was noted that, although Dr. Carry was still the Veteran's private doctor, none of Dr. Carry's treatment records were in the Veteran's claims folder (the Board notes that, although the RO requested, in an August 2009 letter, that the Veteran submit a completed authorization form allowing VA to obtain private treatment records, he failed to respond).  The examiner further noted that there were no private treatment reports of record for the period prior to 2003.  She did note, however, that the Veteran had a myocardial infarction in June 2003 with percutaneous intervention.  Upon physical examination, the Veteran's blood pressure readings were 140/90, 120/80 and 120/90.  A stress test could not be performed due to the Veteran's low EF (ejection fraction) of 25-30 percent.  She also noted that he had an electronic ventricular pacemaker.  His social history was remarkable for long term 1.5 pack-per-day smoking; the Veteran said he started smoking in the Air Force when he was about 27 or 28 years old.  He continued to smoke half a pack-per-day after his myocardial infarction and finally quit about six weeks prior to the VA examination.  He denied a family history of hypertension, heart disease or diabetes mellitus.

Based on her review of the evidence and examination of the Veteran, the VA examiner diagnosed him with hypertensive cardiomyopathy status-post myocardial infarction, stenting, mitral valve replacement and ICD implant.  She opined that his heart disease was neither caused by, nor a result of, his military service because he did not have hypertension during service or even as late as 1993 (two years after active duty service).  She further noted that his blood pressure readings were normal in service with the exception of two borderline values associated with a laceration and dehydration, respectively.

IV.  Conclusion

Having reviewed the complete evidence of record, the Board finds the probative evidence to be against the Veteran's claim of entitlement to service connection for heart disease.  In reaching this conclusion, the Board finds the most probative evidence to be the VA examiner's report, in which a qualified medical professional provided a very thorough rationale for her conclusion that the Veteran's current heart disease did not have its onset during service, and is not otherwise related to service.

In this regard, the Board has both considered whether service connection is warranted on either a direct or presumptive basis for such disease.  However, as noted above, because there is no competent evidence that the Veteran was diagnosed with a heart disorder to a compensable degree within one year of separation from service, service connection for a heart disease on a presumptive basis is not warranted.

With regard to granting service connection for heart disease on a direct basis, the Board notes that whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).

In this case, the VA examiner's medical opinion that the Veteran's current heart disease was neither caused by, nor a result of, his military service was based on a thorough review of the Veteran's claim folder, in which she specifically set forth 31 in-service blood pressure readings, finding only two to be outside of what would have been considered normal for the Veteran.  Yet, despite the aforementioned contentions of the Veteran's attorney that the examiner somehow failed to provide an adequate examination because she did not discuss each reading that the attorney claims, apparently on the basis of Internet research alone, indicated pre-hypertension, the Board disagrees.  Not only was the VA examiner's conclusion based on an extensive and thorough review of the Veteran's service treatment records, but it was also comprehensive and fully explained the reasons and bases for her opinion.  Although the examiner considered the Veteran's claims regarding having had symptoms of heart disease during service, she nevertheless determined that the competent evidence of record weighed against a finding that his current hypertensive cardiomyopathy is related to service.  The Board believes this opinion to be the most probative and persuasive evidence of record.

In addition to the medical evidence, the Board has also considered the statements of the Veteran, as well as those of his attorney, that his current heart disease began in service.  In this regard, the Court has held that, lay persons may be competent to offer testimony on certain medical matters, such as describing symptoms observable to the naked eye, or even diagnosing simple conditions such as a dislocated shoulder.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  As such, their statements are entitled to some probative weight.  However, the Board believes that, unlike a dislocated shoulder, heart disease clearly is not the type of condition that lends itself to lay observation.  Moreover, there is no evidence of record that indicates that either the Veteran or his attorney have any medical experience or training that would make them competent to offer a medical opinion on such a complex matter as the etiology of heart disease.  As noted above, the Veteran's service treatment records show that cardiovascular diagnostic tests performed during service revealed normal findings and that he was not diagnosed with heart disease until 12 years after active duty service.  Moreover, regarding the assertion by the Veteran's attorney that his service treatment records demonstrate that he had "pre-hypertensive" blood pressure and, therefore, his current heart disease should be service connected, as discussed above, neither the Veteran, nor his attorney, have submitted any probative medical evidence either demonstrating such a diagnosis or linking his purported pre-hypertension to his current heart disease.  Accordingly, their statements as to causation are not competent.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Moray v. Brown, 5 Vet. App. 211 (1993).

In summary, the Board concludes that the probative evidence of record is against the Veteran's claim of entitlement to service connection for heart disease.  In arriving at the decision to deny the claim, the Board has considered the applicability of the "benefit-of-the-doubt" rule enunciated in 38 U.S.C.A. § 5107(b).  However, as there is not an approximate balance of evidence, that rule is not applicable in this case.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

      (CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for hypertensive cardiomyopathy, status-post myocardial infarction, stenting, mitral valve prolapse and ICD implant (claimed as heart disease) is denied.



____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


